DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Applicant has added claims 23-42 and canceled claims 1-22 on preliminary amendments filed on 2/19/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 35 recites the limitation "the first portable device and the second portable device" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from claim 23 and claim 23 does not recite a portable device.  Claim 35 depends from claim 33 and claim 33 does not recite a portable device.  Therefore, there is an insufficient antecedent and basis for claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 28, 29, 33, 38, 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klarfeld et al. (US 2003/0067554) and in view of Wang et al. (US 2007/0276829) and in view of Dillard et al. (US 2002/0188527).

With respect to claim 23, Klarfeld teaches a method for predicting user interactions with a collection of content items ([0126, 0127]; examiner’s note: prediction of users behavior of selection of content items), the method comprising: 
generating for display a plurality of content items from a first collection ([0242, …compiles lists of preferred programs available to each user, records and stores programs of interest, and makes the programs available for viewing when required]; [0248], [0286, Generates a list of top MbTV rated programs for any requested time]; examiner’s note: the lists of programs are compiled (generate) and viewed (displayed) by the user the first set of programs are the first collection); 
logging interactions of a user with the plurality of content items from the first collection (fig. 9B; [0081, analysis of the individual users viewing habit], [0119]; [0234, 0257]; examiner’s note: the users previous selection (logging interactions)/viewed items are logged into users profile), during a first portion of a time period ([0205, 0229]; examiner’s note: each users sessions of viewing/watching is time period and currently logged in user who is watching the program is during a first portion of a time period); 
based on the logging, computing a probability of receiving, during the first portion of the time period ([0205, 0229]; examiner’s note: each users sessions of viewing/watching is time period and user first watching the program is during a first portion of a time period), a user interaction with a first content item of the first collection ([0090, 0091]; examiner’s note: the probabilities of selecting (probability of interaction) a program is calculated by a specific trait identified in the program list  by users behavioral data;  [0382, The rating given to a program is the probability that the program would be watched by the user], [0383, 0384]; examiner’s note: each users preference is given a rating which computes the probability of a user watching a program based on users logged history i.e. viewing habits/preference which is stored in the users preference database as discussed in para. [0090]).
receiving, during the first portion of the time period ([0205, 0229]; examiner’s note: each users sessions of viewing/watching is time period and user first watching the program is during a first portion of a time period), a request to display the second collection of content items ([0299,  Automatically optimizes the list of Top MbTV rated programs for the current set of viewers at the time of the request]; [0323, The knowledge gained by the learning process, which may also be referred to as a user profile, is then used to recommend programs that match the learned TV viewing preference]; [0340]; examiner’s note: the recommended top rated programs are the second collection of content items and they are displayed to the user when requested); 
determining that first metadata associated with the first content item matches second metadata associated with a second content item of the second collection ([0090, 0091], [0099, 0101], [0116]; fig. 4; examiner’s note: the traits are the meta data and the traits are compared to other programs to recommend a program; [0257, 0258]; examiner’s note: the personal channel displays most interesting items by comparing previously recorded programs trait (first metadata) with the new programs trait (2nd metadata)); 
generating for display the second content item ([0299,  Automatically optimizes the list of Top MbTV rated programs for the current set of viewers at the time of the request]; [0323, The knowledge gained by the learning process, which may also be referred to as a user profile, is then used to recommend programs that match the learned TV viewing preference]; [0340]; [0495, 0500]; examiner’s note: the recommended top rated/ranked  programs are the second collection of content items and they are displayed to the user when requested).
Klarfeld does not explicitly teach in response to determining that the first metadata matches the second metadata, determining whether the computed probability exceeds a predefined value; in response to determining computed probability exceeds a predefined value, generating for display the second content item and cyclic time period.
Klarfeld teaches comparing first meta data and second metadata in the first and second content, computing a probability of interaction and displaying second content items ([0090, 0091, 0105], examiner’s note: traits are compared with previously watched programs and computing a probability of a user interaction with a content item and displaying the content items that matches the metadata ([0091, 0105]; examiner’s note: highest ranked programs (computed probability) are chosen to display to the users; [0382-0383, 0385, 0500]; examiner’s note: the top rated (computed probability) programs are displayed).  Klarfeld does not explicitly teach in response to matching metadata comparing the probability to a threshold to determine if the probability exceeds a threshold or not and if the threshold is exceeded then displaying the content.
However, Wang teaches in response to determining that the first metadata matches the second metadata, determining whether the computed probability exceeds a predefined value ([0076]; examiner’s note: the article with the weighted score is compared to a threshold to determine if it exceeds threshold or not, the score is given to matching the keywords (meta data) between articles); 
in response to determining computed probability exceeds a predefined value, generating for display the second content item ([0076]; examiner’s note: the article with the weighted score is compared to a threshold to determine if it exceeds threshold or not, the score is given to matching the keywords (meta data) between articles and only the articles with score exceeding threshold are displayed).  One of ordinary skill in the art would recognize that after comparing metadata with content, comparing a relevancy score of the content to a threshold to determine that the score exceeds a threshold or not and if the threshold exceeds displaying the content of Wang into the invention of Karfeld to have a threshold to display content.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate threshold of Wang into Klarfeld to have an efficient system. The motivation would be to compare calculated probability score after the system determines that the traits/attributes/metadata matches with a second content, to a threshold and once the score exceeds the threshold displaying those contents to give users most accurate results according to their viewing preferences.
	Klarfeld and Wang do not in combination explicitly teach a cyclic time period. 
Klarfeld teaches logging users preferences data and calculating probability within a session ([0128, 0229]).  Klarfeld does not explicitly teach a cyclical time period. 
However, Dillard teaches cyclical time period ([0088]; examiner’s note: cyclical time period i.e. each day at a specific time is calculated to collect users interaction for that specific period of time).  One of ordinary skill in the art would recognize that incorporating cyclic time period of Dillard into the invention of Klarfeld/Wang to have a time period which will include cyclic time period.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate cyclic time period of Dillard into Klarfeld/Wang to have an efficient system. The motivation would be to collect data that is gathered during a cyclical time period to understand users preference of time period to watch a show to display relevant shows to users faster and more accurately.

With respect to claim 28, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld further teaches wherein the probability of receiving the user interaction with the first content item is computed relative to receiving a user interaction with other content items of the first collection ([0105, 0382, 0385]; examiner’s note: each programs is rated and ranked (computed probability of selection) based on the users interactions with other relevant programs. i.e some programs are ranked higher than others based on users preference of uses action associated with a program).

With respect to claim 29, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld further teaches wherein determining that first metadata associated with the first content item matches second metadata associated with the second content item of the second collection comprises ([0090], [0116]; examiner’s note: the traits are the meta data and the traits are compared to other programs to recommend a program; [0257, 0258]; examiner’s note: the personal channel displays most interesting items by comparing previously recorded program (first metadata) with the new programs (2nd metadata)): 
matching a first metadata field associated with the first content item to a second metadata field associated with the second content item ([0090], [0116]; examiner’s note: the traits are the meta data and the traits are compared to other programs to recommend a program; [0257, 0258]; fig. 1, [0062]; examiner’s note: the preference database 116 has trait data stored in fields and television program 107 has field which stores attributes and they are compared)); 
and determining that first data in the first metadata field matches second data in the second metadata field ([0090], [0116]; examiner’s note: the traits are the meta data and the traits are compared to other programs to recommend a program; fig. 1, [0062]; examiner’s note: the preference database 116 has trait data stored in fields and television program 107 has field which stores attributes and they are compared)).

Claim 33 encompasses the same scope of limitation of claim 23, in additions of a control circuity (fig. 28; examiner’s note: memory and processor).  Therefore, claim 33 is rejected on the same basis of rejection of claim 23.
Claim 38 is rejected on the same basis of rejection of claim 28.
Claim 39 is rejected on the same basis of rejection of claim 29.

Claims 24, 25, 26, 31, 34, 35, 36, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klarfeld et al. (US 2003/0067554) and in view of Wang (US 2007/0276829) and in view of Dillard et al. (US 2002/0188527) and in view of Steenkamp et al (US 2004/0168184).

With respect to claim 24, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld further teaches wherein the first collection of content items is associated with a first device ([0280, 0281]; examiner’s note: the DVR is associated with a collection of items), and wherein the second collection of content items associated with a device ([0280, 0281]; examiner’s note: the recommended programs are second collection of items and is associated with a device where the items are displayed), but Karfeld does not explicitly teach a first portable device, and second portable device. 
Klarfeld teaches first device ([0028]; examiner’s note: the set top box, TV are devices) but does not explicitly teach first device is associated with a portable device and second device is associated with a portable device.
However, Steenkamp teaches a first portable device, and second portable device ([0302]; examiner’s note: PDA is a portable devices; [0068, 0088]; examiner’s note: the PDAs and mobile terminal devices are portable devices by which users can access their account to watch/view content).  One of ordinary skill in the art would recognize that incorporating portable devices of Steenkamp into the invention of Klarfeld/Wang/Dillard to have portable devices.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate portable devices of Steenkamp into Klarfeld/Wang/Dillard to have a system to have portable devices to access users profile. The motivation would be to have the ability to access users account from portable devices when the users is away from home to watch preferred shows from users account.

With respect to claim 25, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld teaches devices associated with a profile of a user ([0129], users profile with devices) but does not explicitly teach wherein the first portable device and the second portable device are both associated with a profile of a user.
However, Steenkamp further teaches wherein the first portable device and the second portable device are both associated with a profile of a user ([0080, 0127, 0302, 0355]; examiner’s note: users can access portable devices to access their profile).  One of ordinary skill in the art would recognize that incorporating portable devices of Steenkamp into the invention of Klarfeld/Wang/Dillard to have portable devices associated with a profile.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate portable devices associated with users profile of Steenkamp into Klarfeld/Wang/Dillard to have a system to have portable devices with users profile to access users preferred data. The motivation would be to have the ability to access users account from portable devices when the users is away from home to access users specific data.

With respect to claim 26, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld further teaches wherein the first collection of content items is associated with a first application on a device, the second collection of content items ([0271]; examiner’s note: MbTV is a program (application) on the device), but does not explicitly teach wherein the first collection of content items is associated with a first application on a portable device, and where the second collection of content items is associated with a second application on the portable device.
However, Steenkamp teaches a portable device and where the second collection of content items is associated with a second application on the portable device ([0068, A digital rights client 48 is located at a destination device (e.g., the PC, a STB, and mobile phone, game console or the like) and manages an interface between a secure device 46 and a subscribe], [0088, The digital rights client 48 also interfaces device with non-PC client platforms such as Set Top Boxes, PDA's and mobile telephones enabled with (smart card) PKI technology], [0127]; examiner’s note: the devices includes applications to watch/view content and portable devices i.e. PDA and mobile phone they have their own applications to watch a program).  One of ordinary skill in the art would recognize that incorporating portable devices of Steenkamp into the invention of Klarfeld/Wang/Dillard to have applications into portable devices.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate applications into portable devices of Steenkamp into Klarfeld/Wang/Dillard to have a system to have applications in portable devices with to access data. The motivation would be to have the ability to access users data from multiple portable devices to access content using applications when the user is traveling to view content faster.

With respect to claim 31, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld teaches collections of content items ([0248]; examiner’s note: top rated programs are displayed) but does not explicitly teach wherein the plurality of content items from the first collection are associated with at least one of: one or more applications on a portable device, and one or more different devices.
However, Steenkamp teaches wherein the plurality of content items from the first collection are associated with at least one of: one or more applications on a portable device, and one or more different devices ([0155, 0161]; examiner’s note: users device is connected with multiple applications).  One of ordinary skill in the art would recognize that incorporating portable devices of Steenkamp into the invention of Klarfeld/Wang/Dillard to have applications into portable devices.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate applications into portable devices of Steenkamp into Klarfeld/Wang/Dillard to have a system to have applications in a portable devices with to access data. The motivation would be to have the ability to access users data from multiple portable devices to access content using applications when the user is traveling or outside of home.

Claim 34 is rejected on the same basis of rejection of claim 24.
Claim 35 is rejected on the same basis of rejection of claim 25.
Claim 36 is rejected on the same basis of rejection of claim 26.
Claim 41 is rejected on the same basis of rejection of claim 31.

Claims 27, 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klarfeld et al. (US 2003/0067554) and in view of Wang (US 2007/0276829) and in view of Dillard et al. (US 2002/0188527) and in view of Korn et al (US 2006/0224615).

With respect to claim 27, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld further teaches wherein the user interaction is a first user interaction, and wherein logging user interactions comprises determining a time ([0127]; examiner’s note: users interaction with a content is logged):
receiving a second user interaction with a third content item from the first collection of content items ([0127, 0205], [0229, Data records may contain information about the action, time at which the action occurred]; examiner’s note: users interaction with contents is stored); storing, in a profile of the user, the time  associated with a user interaction ([0229]; examiner’s note: the user interaction time is stored in the history database); but does not explicitly teach determining date associated with the second user interaction; storing, in a profile of the user, the date associated with a user interaction.
However, Korn teaches determining a date associated with the second user interaction ([0046], fig. 5; examiner’s note: date and time associated with an event of a user); 
storing, in a profile of the user, the date associated with a user interaction ([0046], fig. 5; examiner’s note: users browsing information is associated with date and time is stored in cache).  One of ordinary skill in the art would recognize that incorporating date and time and storing the date/time of Korn into the invention of Karfeld/Wang/Dillard to have users access time/date.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate date of users interactions and storing them of Korn into Klarfeld/Wang/Dillard to have an efficient system. The motivation would be to have stored date information of users interaction of contents to find users access date to calculate users preferences data efficiently.

Claim 37 is rejected on the same basis of rejection of claim 27.

Claims 30, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klarfeld et al. (US 2003/0067554) and in view of Wang et al. (US 2007/0276829) and in view of Dillard et al. (US 2002/0188527) and in view of Eldering et al. (US 6,684,194).

With respect to claim 30, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld further teaches further comprising: generating, based on the logging, comprising user interaction with content items (fig. 20, [0091, evaluating a stochastic liking function for each program and choosing the program with the highest score], [0127]; [0090, 0091]; examiner’s note: the users interaction with a content), Dillard teaches during the cyclical time period (Dillard teaches cyclical time period in para. [0088]), Klarfeld and Dillard do not explicitly teach generating, based on the logging, a stochastic signature comprising levels of user interaction with content items.
However, Hoffberg teaches generating, based on the logging, a stochastic signature comprising levels of user interaction with content items (col. 4, lines 25-30; examiner’s note: the signatures represents users level of interactions with a content  i.e. pattern of users viewing habits, switching channels, volume up and down and based on the viewing habits the signature is generated (stochastic signature).). One of ordinary skill in the art would recognize that incorporating a signature of Eldering into the invention of Klarfeld/Wang/Dillard to have users viewing pattern.
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to incorporate signature of Eldering into Klarfeld/Wang/Dillard to have users viewing patterns as signature of a user. The motivation would be to recommend programs based on users signatures which comprises level of interactions to have programs that are most appropriate for users to save users time.

Claim 40 is rejected on the same basis of rejection of claim 30.
Claims 32, 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klarfeld et al. (US 2003/0067554) and in view of Wang (US 2007/0276829) and in view of Dillard et al. (US 2002/0188527) and in view of Khan et al (US 2008/0005090).

With respect to claim 32, Klarfeld, Wang and Dillard in combination teach the method of claim 23, Klarfeld teaches computing probability value (0105; examiner’s note: computing probability of user watching a program), Wang further teaches wherein the predefined value is a first predefined value further comprising: in response to determining that the computed probability does not exceed the first predefined value ([0076]; examiner’s note: the article with below the threshold value): but does not explicitly teach retrieving a popularity value associated with a third content item of the second content collection; determining whether the popularity value exceeds a second predefined value; and in response to determining that the popularity value exceeds the second predefined value, generating for display the third content item.
Klarfeld teaches probability values [0091, 0105] and Wang teaches determining which articles (content) associated scores exceeds a threshold and which scores does not exceeds [0076] but does not explicitly teach when the probability values does not exceed the threshold then comparing those items with an popularity threshold value and display items that exceed the popularity threshold.
However, Khan teaches retrieving a popularity value associated with a third content item of the second content collection ([0057]; examiner’s note: each article (content item) is associated with a popularity score (popularity value) from a set of article (collection)); 
determining whether the popularity value exceeds a second predefined value ([0057]; examiner’s note: each popularity score associated with an article (content item) and is compared to a threshold value to determine that the score exceeds a threshold value or not); 
and in response to determining that the popularity value exceeds the second predefined value, generating for display the third content item ([0057]; examiner’s note: only the articles that exceeds a threshold value is outputted (generating for display)).  One of ordinary skill in the art would recognize that incorporating popularity values and comparing them to a threshold, if the value exceeds a threshold displaying items of Khan into the invention of Klarfeld/Wang/Dillard to have system to display articles which will only have high popularity values.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate popularity value/threshold value of Khan into the system of Klarfeld/Wang/Dillard to have an efficient system. The motivation would be to calculate a popularity value associated with an item when the probability values of Klarfeld does not exceed a threshold probability value to find that specific items popularity value exceeds a threshold and once they exceed the threshold displaying the items to find/display items that are most popular.

Claim 42 is rejected on the same basis of rejection of claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159